Citation Nr: 0523250	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-10 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran affirmatively declined to testify before a 
Veterans Law Judge of the Board.  See VA Form 9.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded this claim for further evidentiary 
development in February 2004.  One of the bases for remand 
was that the veteran be requested to identify the facility at 
which he received psychiatric treatment in 1971, and that any 
treatment records from such facility be obtained.  The 
veteran apparently did not respond with this information 
before the issuance of the most recent Supplemental Statement 
of the Case in April 2005.  However, the veteran's sister 
subsequently supplied the name of the doctor who reportedly 
treated the veteran for psychiatric problems in 1971 ("Dr. 
Luten").  As the Board had previously determined this 
information might be pertinent to the claim and should be 
considered, and given that the identity of the physician is 
now known, a reasonable effort should be made to obtain the 
records of this provider.  

Second, the correspondence of the veteran's sister referenced 
above included a copy of Congressman Terry Everett's 2001 
letter to the veteran discussing the veteran's receipt of a 
favorable decision of the Social Security Administration 
(SSA), presumably referring to an SSA disability compensation 
award.  The Board is aware that the crux of this case is the 
lack of adequate corroboration of the alleged PTSD stressor, 
to date, and that a contemporaneous SSA disability 
compensation benefits application and supporting exhibits 
might not contain information probative on this specific 
issue.  Nonetheless, bearing in mind that the veteran was 
awarded nonservice-connected pension, based in part, on 
diagnosed panic disorder with agoraphobia, major depression 
with psychotic features (rated as 50 percent disabling for 
pension purposes only - see August 1999 rating decision), it 
is reasonable to presume that at least some of the SSA 
records might contain evidence pertaining to the veteran's 
psychiatric condition, and should, along with Dr. Luten's 
records (if obtained), provide a more complete evidentiary 
record prior to further  adjudication of the claim.  VA's 
duty to assist includes an obligation to obtain records from 
the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 
(1992).         

This matter is REMANDED for the following actions:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim of 
entitlement to service connection for 
PTSD that he has in his possession.  Also 
ask him specifically to provide the 
treatment records of Dr. Luten himself, 
or, if he desires VA assistance in 
obtaining them, to provide the doctor's 
full name and address and approximate 
dates of psychiatric treatment, and 
authorization to obtain medical records, 
and then obtain these records.        

2.  As the record reflects that the 
veteran recently has been treated for 
psychiatric problems at the Central 
Alabama VA medical facility, ensure that 
any missing treatment records from this 
facility not currently in the claims file 
are obtained and associated with the 
file.  

3.  Obtain the veteran's SSA disability 
compensation benefits application, 
supporting exhibits/evidence, and 
administrative law judge decision 
thereon.  Ask the veteran to provide 
pertinent information, such as the 
approximate dates of the application and 
decision, if needed to facilitate this 
effort.     

4.  After completing the above, 
readjudicate the PTSD service connection 
claim.  If the decision is adverse to the 
veteran, then issue an updated 
Supplemental Statement of the Case, and 
give the veteran and his accredited 
representative an appropriate amount of 
time to respond to it.  Thereafter, the 
claim should be directed to the Board, if 
in order. 

This remand is intended to meet due process requirements and 
for further evidentiary development.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




